UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9) GEEKNET, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 83616W101 (CUSIP Number) Suzanne Present Marlin Sams Fund, L.P. 645 Fifth Avenue New York, New York 10022 (212) 843-0542 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 2, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 83616W101 Page 2 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: MARLIN SAMS FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER -0- SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 83616W101 Page 3 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: WILLIAM M. SAMS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.5% 14 TYPE OF REPORTING PERSON IN CUSIP No. 83616W101 Page 4 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: SUZANNE PRESENT 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.9% 14 TYPE OF REPORTING PERSON IN CUSIP No. 83616W101 Page 5 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: MARLIN SAMS GENPAR, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER -0- SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.6% 14 TYPE OF REPORTING PERSON OO CUSIP No. 83616W101 Page 6 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: GLADWYNE MARLIN GENPAR, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER -0- SHARED VOTING POWER SOLE DISPOSITIVE POWER -0- SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.6% 14 TYPE OF REPORTING PERSON OO CUSIP No. 83616W101 Page 7 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: MICHAEL SOLOMON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.0% 14 TYPE OF REPORTING PERSON IN CUSIP No. 83616W101 Page 8 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: CANDICE McCURDY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.6% 14 TYPE OF REPORTING PERSON IN CUSIP No. 83616W101 Page 9 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: CHAD McCURDY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER -0- SHARED VOTING POWER SOLE DISPOSITIVE POWER -0- SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2% 14 TYPE OF REPORTING PERSON IN CUSIP No. 83616W101 Page 10 of17 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: MARY THOMAS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 8 9 10 SOLE VOTING POWER SHARED VOTING POWER -0- SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% 14 TYPE OF REPORTING PERSON IN CUSIP No. 83616W101 Page 11 of17 Pages SCHEDULE 13D This Amendment No.9 to Schedule 13D is filed by the Reporting Persons named herein to amend and supplement the Schedule 13D, dated June 12, 2008, as amended by Amendment No. 1 to the Schedule 13D, dated August 29, 2008, Amendment No. 2 to the Schedule 13D, dated September 4, 2008,Amendment No. 3 to the Schedule 13D, dated September 11, 2008, Amendment No. 4 to the Schedule 13D, dated December 5, 2008,Amendment No. 5 to the Schedule 13D, dated June 1, 2009, Amendment No. 6 to the Schedule 13D, dated November 9, 2009, Amendment No.7 to the Schedule 13D, dated November 17, 2009, and Amendment No.8 to the Schedule 13D, dated December 10, 2009, with respect to the Common Stock, par value $0.001 per share (the “Common Stock”), of Geeknet, Inc., a Delaware corporation (the “Company”). Item 1. Security and Issuer. No material change. Item 2. Identity and Background. No material change. Item 3. Source and Amount of Funds or Other Consideration. This Item 3 is hereby amended and restated in its entirety as follows: An aggregate of 17,517,410 shares of Common Stock were purchased by the Reporting Persons for an aggregate purchase price of $21,321,786.39. Such shares were purchased using cash on hand, except for Mary Thomas who, in connection with the purchase of 205,200 shares, borrowed an aggregate of $277,049.95 from William M. Sams (“Sams”). Suzanne Present, a member of the Company's board of directors, received directly from the Company options to purchase 49,583 shares of Common Stock, which are vested and exerciseable or will become vested and exerciseable within 60 days, and 10,000 vested restricted share purchase rights which entitle Ms.Present to an equivalent number of shares of Common Stock. Item 4. Purpose of Transaction. No material change. Item 5. Interest in Securities of the Issuer. (a) This Item 5(a) is hereby amended and restated in its entirety as follows: The aggregate percentage of shares of Common Stock reported as owned by each Reporting Person is based upon 60,642,730 shares of Common Stock outstanding as ofApril 30, 2010, which is the total number shares of Common Stock outstanding as of such date as reported by the Company in its Quarterly Report on Form 10-Q filed with the SEC on May 6, 2010. Based on calculations made in accordance with Rule 13d-3(d): CUSIP No. 83616W101 Page 12 of17 Pages SCHEDULE 13D (i) Each of Marlin Sams Fund, L.P. (the “Fund”), Marlin Sams GenPar, LLC, the general partner of the Fund (the “General Partner”), and Gladwyne Marlin GenPar, LLC (“Gladwyne”), a member of the General Partner, may be deemed to beneficially own10,087,210 shares of Common Stock, approximately 16.6% of the outstanding shares of Common Stock. (ii) Sams may be deemed to beneficially own 16,687,210 shares of Common Stock, approximately 27.5% of the outstanding shares of Common Stock, consisting of (i)16,487,210 shares of Common Stock and (ii) 200,000 shares of Common Stock held in the Irrevocable Trust of Michael Solomon FBO Grace Solomon for the benefit of Michael Solomon’s daughter, of which Sams is the co-trustee with Constance Solomon, Michael Solomon’s wife. (iii) Suzanne Present may be deemed to beneficially own10,221,793 shares of Common Stock, approximately 16.9% of the outstanding shares of Common Stock. (iv) Michael Solomon may be deemed to beneficially own 10,287,210 shares of Common Stock, approximately 17.0% of the outstanding shares of Common Stock. (v) Candice McCurdy may be deemed to beneficially own 350,000 shares of Common Stock, approximately 0.6% of the outstanding shares of Common Stock. (vi) Chad McCurdy may be deemed to beneficially own 150,000 shares of Common Stock, approximately 0.2% of the outstanding shares of Common Stock. (vii) Mary Thomas may be deemed to beneficially own 205,200 shares of Common Stock, approximately 0.3% of the outstanding shares of Common Stock. CUSIP No. 83616W101 Page 13 of17 Pages SCHEDULE 13D (b) This Item 5(b) is hereby amended and restated in its entirety as follows: (i)Each of the Fund and the General Partner may be deemed to have sole power to direct the voting and disposition of the10,087,210 shares of Common Stock that are directly owned by the Fund. (ii)Sams may be deemed to have sole power to direct the voting and disposition of 6,600,000 shares of Common Stock, consisting of (i) 6,400,000 shares of Common Stock owned directly by him and (ii) 200,000 shares of Common Stock owned directly by the Irrevocable Trust of Michael Solomon FBO Grace Solomon for the benefit of Michael Solomon’s daughter, of which Sams is the co-trustee with Constance Solomon, Michael Solomon’s wife. Additionally, by virtue of the relationships between and among the Reporting Persons described in Item 2, Sams may be deemed to share the power to direct the voting and disposition of the10,087,210 shares of Common Stock directly owned by the Fund. (iii)Suzanne Present may be deemed to have sole power to direct the voting and disposition of 134,583 shares of Common Stock directly owned by Ms. Present. Additionally, by virtue of the relationship between and among the Reporting Persons described in Item 2, Ms. Present may be deemed to share the power to direct the voting and disposition of10,087,210 shares of Common Stock directly owned by the Fund. (iv)By virtue of the relationship between and among the Reporting Persons described in Item2, Gladwyne may be deemed to share the power to direct the voting and disposition of the10,087,210 shares of Common Stock directly owned by the Fund. (v)Michael Solomon may be deemed to have the sole power to direct the voting and disposition of 200,000 shares of Common Stock directly owned by Mr. Solomon. Additionally, by virtue of the relationship between and among the Reporting Persons described in Item2, Mr. Solomon may be deemed to share the power to direct the voting and disposition of the10,087,210 shares of Common Stock directly owned by the Fund. CUSIP No. 83616W101 Page 14 of17 Pages SCHEDULE 13D (vi)Candice McCurdy may be deemed to have the sole power to direct the voting and disposition of 200,000 shares of Common Stock that are directly owned by Ms. McCurdy. Additionally, Ms. McCurdy may be deemed to share the power to direct the voting and disposition of 150,000 shares of Common Stock held in a joint account with her husband, Chad McCurdy. (vii)Chad McCurdy may be deemed to share the power to direct the voting and disposition of 150,000 shares of Common Stock held in a joint account with his wife, Candice McCurdy. (viii)Mary Thomas may be deemed to have the sole power to direct the voting and disposition of 205,200 shares of Common Stock that are directly owned by Ms. Thomas. (c) This Item 5(c) is hereby amended and restated in its entirety as follows: The dates upon which the Common Stock was purchased, the number of shares of Common Stock purchased and the price per share for all transactions in the shares of Common Stock in the past 60 days by the Reporting Persons are set forth on the table below: Trade Date Common Stock Price Per Share Marlin Sams Fund, L.P. 05/10/2010 05/10/2010 05/11/2010 05/12/2010 05/18/2010 05/19/2010 05/20/2010 05/24/2010 05/27/2010 05/28/2010 06/01/2010 06/01/2010 06/02/2010 06/02/2010 Suzanne Present 05/21/2010 05/21/2010 CUSIP No. 83616W101 Page 15 of17 Pages SCHEDULE 13D On May 4, 2010, Suzanne Present, a member of the Company's board of directors, received directly from the Company 10,000 restricted share purchase rights which entitle Ms.Present to an equivalent number of shares of Common Stock.5,000 of the restricted shares vested immediately at the time of grant (and are included in the number of shares of Common Stock reported in this Schedule 13D as being owned by Ms. Present)and the remaining 5,000 of the restricted shares will vest on the one-year anniversary of the date of grant, subject to Ms. Present's continuing service as a director of the Company. (d) No material change. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to the Issuer. No material change. Item 7. Materials to be Filed as Exhibits. Exhibit 1: Amended and Restated Agreement relating to the filing of joint acquisition statements as required by 13d-1(k)(1) under the Securities and Exchange Act, as amended (previously filed). CUSIP 83616W101 Page 16 of 17 Pages SCHEDULE 13D SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: June 4, 2010 MARLIN SAMS FUND, L.P. By: Marlin Sams Genpar, LLC Its general partner By: Gladwyne Marlin GenPar, LLC A managing member By: /s/ Suzanne Present Name:Suzanne Present Title:A Managing Member MARLIN SAMS GENPAR, LLC By: Gladwyne Marlin GenPar, LLC A managing member By: /s/ Suzanne Present Name:Suzanne Present Title:A Managing Member WILLIAM M. SAMS /s/ William M. Sams GLADWYNE MARLIN GENPAR, LLC By: /s/ Suzanne Present Name:Suzanne Present Title:A Managing Member CUSIP No. 83616W101 Page 17 of17 Pages SCHEDULE 13D SUZANNE PRESENT /s/ Suzanne Present MICHAEL SOLOMON /s/ Michael Solomon CANDICE MCCURDY /s/ Candice McCurdy CHAD MCCURDY /s/ Chad McCurdy MARY THOMAS /s/ Mary Thomas
